Case: 13-40314      Document: 00512924764         Page: 1    Date Filed: 02/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 13-40314
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        February 3, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

RODNEY LAVANN GILES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:11-CR-81


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Rodney Lavann Giles appeals his jury conviction of conspiracy to commit
bank fraud, in violation of 18 U.S.C. § 1349. Giles asserts that the evidence of
his guilt was insufficient, in that the Government failed to prove that he
entered into a conspiratorial agreement to commit bank fraud. Because Giles
moved for a judgment of acquittal after the Government rested and the defense
rested without presenting evidence, our review is de novo. See United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40314     Document: 00512924764     Page: 2   Date Filed: 02/03/2015


                                  No. 13-40314

v. Harris, 666 F.3d 905, 907 (5th Cir. 2012). We have considered the evidence
in the light most favorable to the Government to determine whether a rational
trier of fact could have found the essential elements of the crime beyond
a reasonable doubt. Id.; see also Jackson v. Virginia, 443 U.S. 307, 319 (1979).
      “To be convicted of conspiracy under § 1349, the jury must find: (1) two
or more persons agreed to commit fraud; (2) the defendant knew the unlawful
purpose of the agreement; and (3) the defendant joined the agreement with the
intent to further the unlawful purpose.” United States v. Beacham, ___ F.3d
___, 2014 WL 7014366, at 2 (5th Cir. Dec. 12, 2014). Under the bank fraud
statute, it is a crime to knowingly execute or attempt to execute a scheme or
artifice to defraud a federally chartered or insured financial institution. 18
U.S.C. § 1344(1).
      A conspiratorial “agreement may be inferred from concert of action,
voluntary participation may be inferred from a collection of circumstances, and
knowledge may be inferred from surrounding circumstances.” United States v.
Simpson, 741 F.3d 539, 547 (5th Cir.) (internal quotation marks and citation
omitted), cert. denied, 134 S. Ct. 2318, and cert. denied, 134 S. Ct. 2320 (2014).
It is not necessary for the Government to prove that each conspirator knew all
of the details of the conspiracy. United States v. Brown, 727 F.3d 329, 339 (5th
Cir. 2013).
      The Government introduced overwhelming evidence showing that Giles
entered into an agreement with others to commit bank fraud by submitting
fraudulent residential mortgage loan applications. Giles played an important
role in the conspiracy by procuring and managing the buyers and sellers.
There was ample evidence from which a reasonable juror could have found that
Giles knowingly participated in a conspiracy to defraud banks. See Harris, 666
F.3d at 907; Beacham, 2014 WL 7014366, at *2; Simpson, 741 F.3d at 547.



                                        2
    Case: 13-40314     Document: 00512924764      Page: 3   Date Filed: 02/03/2015


                                  No. 13-40314

      Giles contends also that the district court erred in refusing to permit him
to introduce evidence showing his participation in a legitimate real estate
transaction as evidence that he did not have the intent to commit bank fraud.
Our review of the district court’s evidentiary ruling is for an abuse of
discretion. United States v. Girod, 646 F.3d 304, 318 (5th Cir. 2011).
      Giles invokes Federal Rule of Evidence 405(b). Use of this rule is limited,
however, “to cases where character is at issue ‘in the strict sense’ because that
method of proof ‘possess[es] the greatest capacity to arouse prejudice, to
confuse, to surprise, and to consume time.’” United States v. Gulley, 526 F.3d
809, 818 (5th Cir. 2008) (quoting Rule 405 advisory committee notes). Giles
did not offer the evidence as proof of an essential element of an affirmative
defense but only to show that he lacked intent to commit the crime. Because
Giles’s character was not at issue in the strict sense, his reliance on Rule 405(b)
is unavailing, and no abuse of discretion has been shown.                 See id.
      AFFIRMED.




                                        3